DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 10, 2021.  In virtue of this amendment:
Claims 7 and 15 are cancelled; and thus,
Claims 1-6, 8-14 and 16-20 are now pending in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 6 and 19 are objected to because of the following informalities:  
Claim 6, in line 2, --the-- should be inserted before “space”
Claim 19, in line 2, “the” (second occurrence) should be changed to --a--
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A system … comprising … “a processor … configured to ... determine that the second participant is not to be accommodated based on previously received reservation data from other participants including the first participant, determine that the second participant is to be accommodated if selected spaces associated with the other participants are adjusted, and automatically adjust locations of one or more spaces of the selected spaces associated with the other participants to accommodate for the second participant”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-6 and 8 would be allowable as being dependent on claim 1).
A system … comprising … “a floor controller … configured to … change the one or more lights corresponding to the first portion of cells and one or more lights corresponding to other cells defining other spaces associated with other reservation data to accommodate for the second space when the second space is not to be accommodated based on the first reservation data and the other reservation data unless the one or more lights corresponding to the first portion of cells and the one or more lights corresponding to the other cells are changed; and command one or more lights corresponding to the second portion of cells to emit at least one of a second color or a second pattern”, in combination with the remaining claimed limitations as 
A method for dynamically reserving spaces for a class, the method comprising … “receiving, by the transceiver, a second reservation data for the class; determining, by the processor, that a second space associated with the second reservation data is not to be accommodated based on previously received reservation data including the first reservation data: determining, by the processor, that the second space is to be accommodated if selected Spaces associated with the previously received reservation data are adjusted, and automatically adjusting, by the processor, locations of one or more spaces of the selected spaces associated with the previously received reservation data to accommodate for the second space”, in combination with the remaining claimed limitations as claimed in independent claim 17 (claims 18-20 would be allowable as being dependent on claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Harrison et al. – US 2020/0060007
Prior art Laski et al. – US 2005/0237733
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 16, 2021